Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
Claims 1-20 allowed.

REASONS FOR ALLOWANCE
Claim 1 includes the following limitations below:  
“ … a radiation metal element, having a first slot, a second slot, a third slot, a fourth slot, a first opening, a second opening, a third opening, and a fourth opening, wherein the first opening, the second opening, the third opening, and the fourth opening are surrounded by a combination of the first slot, the second slot, the third slot, and the fourth slot … a metal loop; a ground metal element … wherein the first dielectric layer and the second dielectric layer have different dielectric constants.


	The inclusion of the limitations above are not read upon by the prior art on the references cited page.   Each of the prior art is missing one more limitations with no obvious rationale to combine.  


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845